Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.390 Filed 02/18/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 AMBER REINECK HOUSE,
 COURTNEY ATSALAKIS, and
 FAIR HOUSING CENTER OF
 SOUTHEAST & MID MICHIGAN,
 INC.,

                   Plaintiffs,               Case No. 2:20-cv-10203-PDB-RSW
                                             Judge Paul D. Borman
             v.                              Magistrate Judge R. Steven Whalen

 CITY OF HOWELL, MICHIGAN,
 NICK PROCTOR, individually and in
 his official capacity as Mayor of the
 City of Howell, Michigan, and
 TIM SCHMITT, individually and in
 his official capacity as Community
 Development Director of the City of
 Howell, Michigan,

                   Defendants.


 PLAINTIFFS’ REPLY IN SUPPORT OF RULE 37 MOTION TO COMPEL
             DEFENDANTS’ INSURANCE DOCUMENTS




                                         i
  Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.391 Filed 02/18/21 Page 2 of 13




                                           TABLE OF CONTENTS

  ISSUES PRESENTED ........................................................................................... iii

  TABLE OF AUTHORITIES .................................................................................iv

 I.   DEFENDANTS WRONGLY ANALYZE PLAINTIFFS’ MOTION UNDER
      RULE 26(a)(1)(iv) ................................................................................................. 1

II.   DEFENDANTS FAILED TO REBUT PLAINTIFFS’ SHOWING THAT THE
      MMRMA DOCUMENTS ARE DISCOVERABLE ............................................ 3




                                                             ii
Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.392 Filed 02/18/21 Page 3 of 13




                              ISSUES PRESENTED


Whether Defendants are required to produce documentation of their
insurance coverage, which may be liable for Plaintiffs’ discrimination claims,
in response to Plaintiffs’ document request under Fed. R. Civ. P. 34?


      Plaintiffs’ Position: Yes
      Defendants’ Position: No




                                      iii
Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.393 Filed 02/18/21 Page 4 of 13




                                  TABLE OF AUTHORITIES

Cases                                                                                                               Pages

Curtis v. Loether, 415 U.S. 189 (1974) ..................................................................... 6

Fair Hous. Advocates Ass’n, Inc. v. Terrace Plaza Apartments, No. 2:03-CV-
      0563, 2006 WL 2334851 (S.D. Ohio Aug. 10, 2006) ..................................... 6

Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389 (6th Cir. 1998) ................................... 3

Meyer v. Holley, 537 U.S. 280 (2003) ....................................................................... 6

Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340 (1978)........................................ 5

Reynolds v. Addis, No. 18-13669, 2019 WL 8106142 (E.D. Mich. Oct. 23,
     2019) ........................................................................................................2, 4, 5

Walker v. Eagle Press & Equip. Co., No. 03-72850, 2007 WL 907268 (E.D. Mich.
     Mar. 23, 2007) ................................................................................................. 5

Rules                                                                                                               Pages

Fed. R. Civ. P. 4 ......................................................................................................... 2

Fed. R. Civ. P. 81 ....................................................................................................... 2

Other Authorities                                                                                                   Pages

Fed. R. Civ. P. 26 Advisory committee’s note to 1970 amendment ......................... 3

Fed. R. Civ. P. 26 Advisory committee’s note to 2000 amendment ......................... 3




                                                             iv
 Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.394 Filed 02/18/21 Page 5 of 13




           Defendants’ arguments in response to Plaintiff’s Motion to Compel are

     plainly insufficient to resist Plaintiffs’ request for documentation of their liability

     coverage for Plaintiffs’ claims under the Michigan Municipal Risk Management

     Authority (“MMRMA”). Much of Defendants’ brief analyzes the MMRMA

     documents under the wrong Federal Rule and thus is nonresponsive. The remainder

     of Defendants’ brief fails to reckon with Plaintiffs’ specific articulations of the

     relevance of the MMRMA materials to this action, and especially to the resolution

     of this case. Plaintiffs’ demonstration of the relevance of the MMRMA materials

     therefore stands unrebutted, and their Motion should be granted. 1

I.         Defendants Wrongly Analyze Plaintiffs’ Motion Under
           Rule 26(a)(1)(A)(iv)

           The portion of Defendants’ brief analyzing whether the MMRMA documents

 are subject to the automatic initial disclosure requirements of Rule 26(a)(1)(A)(iv)

 is nonresponsive to Plaintiffs’ Motion, which seeks documents pursuant to a Rule


 1
       Defendants’ brief contains a section that is titled “Statement of Facts.” It is both
     largely irrelevant to Plaintiffs’ Motion and completely devoid of citations to either
     the pleadings or the discovery record in this case. ECF No. 28, PageID.327-328.
     Plaintiffs strongly dispute Defendants’ characterization of the facts giving rise to
     their discrimination claims. The background relevant to the instant discovery
     matter, including the document request at issue and a declaration from counsel, are
     attached to Plaintiffs’ Motion. See ECF No. 26 and attachments. Specifically,
     Defendants are withholding the MMRMA documents even though they do not
     dispute that the MMRMA provides “liability coverage” for Plaintiffs’ claims. See
     ECF No. 26-3, PageID.319; ECF No. 28, PageID.328.

                                               1
Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.395 Filed 02/18/21 Page 6 of 13




34 request. Compare ECF No. 26, PageID.287 (Plaintiffs’ Motion to compel, stating

that “[d]ocuments regarding the City of Howell’s MMRMA insurance coverage are

relevant and should be produced in response to Plaintiffs’ specific request for

production under Rule 34.”); with ECF No. 28, PageID.330-331 (Defendants’ brief

in opposition, arguing that MMRMA self-insurance materials are “not implicated by

the initial disclosure requirements of Rule 26(a)”). Whether Defendants are required

to produce the MMRMA documents as part of their initial disclosures is not

determinative of whether they are discoverable pursuant to an independent Rule 34

request for production. For this reason, Defendants’ reliance on Reynolds v. Addis,

No. 18-13669, 2019 WL 8106142, at *6 (E.D. Mich. Oct. 23, 2019), which focuses

on the initial disclosure provisions in Rule 26(a)(1)(A)(iv), sheds little light on the

Rule 34 dispute at issue. 2

      That said, as Plaintiffs noted in their Motion, the policy rationale that

undergirds the inclusion of insurance documents in the Rule 26(a)(1) initial

disclosures applies with equal force to Plaintiffs’ Rule 34 request. See ECF No. 26


2
  Although Plaintiffs’ Motion pertains to a Rule 34 request, not Rule
26(a)(1)(A)(iv), it bears noting that Defendants’ Rule 26 arguments lack merit.
First, the Advisory Committee note on which Defendants rely focuses on an
entity’s creation of its own “reserve fund,” rather than a contract with a third-party
insurer like the MMRMA. Second, there is no basis to constrict the purposefully
broad scope of federal discovery based on a state law definition of “insurance
business.” Where the Federal Rules incorporate state law, they do so expressly,
see, e.g., Fed. R. Civ. P. 4(n); Fed. R. Civ. P. 81(d), and Rule 26(a)(1) is noticeably
silent as to state law.

                                           2
  Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.396 Filed 02/18/21 Page 7 of 13




      at PageID.287. As the Advisory Committee explained, disclosure of insurance

      documentation not only levels the playing field in terms of the parties’ abilities to

      make “realistic appraisal[s] of the case,” but also is “conduc[ive] to settlement and

      avoid[s] protracted litigation.” Fed. R. Civ. P. 26 advisory committee’s note to 1970

      Amendment. Indeed, insurance documents are so important that even where a case

      is generally excused from the initial disclosure requirements, “the insurance

      information described by subparagraph [(iv)] should be subject to discovery.” Fed.

      R. Civ. P. 26 advisory committee’s note to 2000 Amendment. Although Defendants

  devote an entire section of their brief to the automatic disclosure provisions of Rule

  26, they fail to address Plaintiffs’ argument that the central purpose of Rule

  26(a)(1)(A)(iv) strongly favors production of the MMRMA materials, even if the

      Rule does not specifically address municipal insurance pools.

II.         Defendants Failed to Rebut Plaintiffs’ Showing That the MMRMA
            Documents Are Discoverable

            The portion of Defendants’ brief that actually addresses Plaintiffs’ Rule 34

  request for MMRMA documentation fares no better. Defendants ignore Plaintiffs’

  specific arguments and instead offer only boilerplate refrains about the lack of

  relevance. But “[r]elevance for discovery purposes is extremely broad.” Lewis v.

  ACB Bus. Servs., Inc., 135 F.3d 389, 402 (6th Cir. 1998). Defendants’ conclusory

  assertions are insufficient to defeat Plaintiffs’ particularized relevance arguments.




                                               3
Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.397 Filed 02/18/21 Page 8 of 13




      Defendants contend that “Plaintiffs offers [sic] no argument or basis as to how

the production of the self-insurance coverage documents are legally relevant.” ECF

No. 28, PageID.333. This is not so. Plaintiffs articulated concrete reasons for seeking

the MMRMA documents in this case—namely, that the MMRMA coverage may be

liable for Plaintiffs’ claims, a point that Defendants do not contest. Plaintiffs also

explained that the MMRMA documents will bear on case valuation, settlement, and

Defendants’ resources to litigate and pay a judgment in this case. See ECF No. 26,

PageID.287-288. Again, Defendants did not even address, let alone dispute, these

points about the importance of the MMRMA documents in this lawsuit. In addition,

Plaintiffs provided examples of the key role of MMRMA coverage, the same

coverage at issue here, in civil rights suits against municipalities, like this

discrimination case against the City of Howell. See ECF No. 26, PageID.288-289.

Yet again, Defendants neither disputed nor responded to these examples. Perhaps

because of this baseline relevance, the same law firm that represents Defendants here

has produced MMRMA documents in other cases, even though they inexplicably

refuse to do so in this case. See Ex. 1 (Affidavit of R. Wagner).

      Instead of grappling with Plaintiffs’ express explanations of the relevance of

the MMRMA materials, Defendants focus on inapposite cases. For example,

Defendants again invoke Reynolds, even though that case’s holding primarily

concerned automatic disclosure under Rule 26(a)(1)(A)(iv), which is not at issue.



                                          4
Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.398 Filed 02/18/21 Page 9 of 13




See ECF No. 28, PageID.332 (citing Reynolds, 2019 WL 8106142, at *3, *6). What

is more, the relevance arguments advanced by the plaintiff in Reynolds in pursuit of

Rule 26(a)(1)(A)(iv) disclosure are both completely different from and wholly

inapplicable to this case. See 2019 WL 8106142 at *3 (describing plaintiff’s position

that insurance coverage is inherently relevant in excessive force cases involving

death). Reynolds did not discuss or even mention the relevance arguments that

Plaintiffs advance here, namely, the utility of insurance coverage materials for case

valuation or determination of a defendant’s ability to pay a judgment. Id. at *6.

      Defendants appear to take the position that because the MMRMA documents

do not go to the merits of Plaintiffs’ discrimination claims, they are not discoverable.

See ECF No. 28, PageID.333 (listing the statutes under which Plaintiffs’ claims arise

and positing that the MMRMA documents are not “legally relevant”). But discovery

“is designed to help define and clarify the issues” and covers a “variety of fact-

oriented issues [that] may arise during litigation that are not related to the merits,”

and therefore is not “limited to the merits of a case.” Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978).

      Finally, Defendants contend—without any authority—that “there is a greater

need” for insurance information “when a claim involves a personal injury” and that

Plaintiffs here “have not suffered any type of personal injury.” ECF No. 28 at




                                           5
Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.399 Filed 02/18/21 Page 10 of 13




 PageID.333-334. 3 To the contrary, the Supreme Court “has noted that an action

 brought for compensation by a victim of housing discrimination is, in effect, a tort

 action.” Meyer v. Holley, 537 U.S. 280, 285 (2003); see also Curtis v. Loether, 415

 U.S. 189, 195-196 (1974) (same). Here, although Defendants fail to include this in

 their recitation of Plaintiffs’ requests for relief, Plaintiff Atsalakis seeks damages for

 “humiliation and embarrassment, emotional distress, and reputational harm,

 resulting from Defendants’ unlawful and discriminatory conduct.” ECF No. 14,

 PageID.177.

       Given that Plaintiffs’ discrimination claims sound in tort and that they seek

 damages for individualized injuries, Defendants seemingly assert that the lack of

 physical injury somehow obviates the need to understand the scope of insurance

 coverage. But the Federal Rules do not limit discovery of insurance documents to

 claims arising from physical harm, and Plaintiffs can find no case supporting this

 contention. Moreover, as shown by the examples Plaintiffs identified, the MMRMA

 itself regularly covers and participates in the resolution of civil rights cases even



 3
   This unsupported assertion arises just after Defendants’ discussion of Walker v.
 Eagle Press & Equip. Co., No. 03-72850, 2007 WL 907268, at *8 (E.D. Mich.
 Mar. 23, 2007). As Defendants explicitly acknowledge, in Walker the defendant
 produced some but not all insurance documents, see ECF No. 28, PageID.333, and
 the court noted that even this partial withholding created the risk of prejudice to the
 plaintiff’s bargaining position, 2007 WL 907268, at *8. If partial production risks
 prejudice, there is no question that Defendants’ complete refusal to produce
 MMRMA materials disadvantages Plaintiffs.

                                             6
Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.400 Filed 02/18/21 Page 11 of 13




 absent physical injury. See ECF No. 26, PageID.289 (citing a First Amendment case

 in which the MMRMA paid a municipal settlement in a case without any bodily

 harm); see also, e.g., Fair Hous. Advocates Ass’n, Inc. v. Terrace Plaza Apartments,

 No. 2:03-CV-0563, 2006 WL 2334851 (S.D. Ohio Aug. 10, 2006) (familial status

 discrimination case holding that an insurance policy with “personal injury extension

 coverage” that “include[d] discrimination and humiliation within the definition of

 personal injury” also covered the insured’s attorneys’ fees).

       In sum, Defendants’ baseless assertions and hollow refrains do not

 meaningfully respond to, and thus cannot overcome, Plaintiffs’ specific articulations

 of the relevance of the MMRMA documents.

                                               ***

       Defendants offer no objection other than relevance; they do not claim burden

 or privilege with the respect to the MMRMA documents. But Plaintiffs have

 demonstrated that the MMRMA documents will bear on the resolution of this action

 and Defendants’ ability to pay a settlement or judgment, a critical point that

 Defendants have neither disputed nor rebutted. The MMRMA documents are

 therefore relevant and discoverable and must be produced. Accordingly, the Court

 should grant Plaintiffs’ Motion and order Defendants to produce the MMRMA

 coverage documents.




                                           7
Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.401 Filed 02/18/21 Page 12 of 13




 Dated: February 18, 2021

                                    Respectfully Submitted,

                                    /s/ Lila Miller
                                    Lila Miller
                                    Sara Pratt
                                    Glenn Schlactus
                                    RELMAN COLFAX PLLC
                                    1225 19th Street, NW, Suite 600
                                    Washington, DC 20036
                                    (202) 728-1888 (phone)
                                    (202) 728-0848 (fax)
                                    lmiller@relmanlaw.com
                                    spratt@relmanlaw.com
                                    gschlactus@relmanlaw.com

                                    Stephen M. Dane
                                    DANE LAW LLC
                                    312 Louisiana Ave.
                                    Perrysburg, OH 43551
                                    (419) 873-1814
                                    sdane@fairhousinglaw.com

                                    Robin B. Wagner
                                    PITT MCGEHEE PALMER & RIVERS PC
                                    117 West Fourth Street, Suite 200
                                    Royal Oak, Michigan 48067
                                    (248) 398-9800 (phone)
                                    248-268-7996 (fax)
                                    rwagner@pittlawpc.com

                                    Attorneys for Plaintiffs




                                      8
Case 2:20-cv-10203-PDB-RSW ECF No. 31, PageID.402 Filed 02/18/21 Page 13 of 13




                          CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of February, 2021 a true and correct copy

 of the foregoing Plaintiff’s Reply in Support of Plaintiffs’ Rule 37 Motion to Compel

 was filed and served electronically on all counsel of record using the Court’s

 CM/ECF system.


                                        /s/ Lila Miller
                                        Lila Miller




                                           9
